Exhibit 10.2

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (“Agreement”) is made by and between Michael
P. Lewis (“Executive”) and Power Solutions International, Inc. (“Company”) this
second day of October, 2015.

WHEREAS, the Company desires to employ Executive as its Chief Financial Officer
for its own operations and for the operations of its subsidiaries and related
entities;

WHEREAS, Executive is willing to be employed by Company in the position of Chief
Financial Officer, and to perform services on behalf of Company and its
subsidiary entities;

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, which the parties agree constitute good and sufficient consideration,
the Company and Executive agrees as follows:

1. Employment and Duties. Executive will serve as Chief Financial Officer (CFO)
in Wood Dale, Illinois for the Company and its subsidiary entities. Executive
shall report to Company’s Chief Executive Officer and shall have responsibility
for the day-to-day operations of the financial department and shall also be
responsible for Investor relations and such other duties as are normally
commensurate with Executive’s position. Executive shall perform Executive’s
duties in a conscientious, reasonable and competent manner and shall strive to
promote the success and best interests of Company. Company may not relocate
Executive’s office away from Wood Dale, Illinois without Executive’s written
consent.

2. Compensation.

A. Annual Base Salary. Commencing on October 19, 2015 Company shall provide
Executive with a gross annual salary of $325,000.00, which shall be paid in
equal bi-monthly installments. Increases may be made to Executive’s base salary
in the sole discretion of Company, but no decreases in base salary may be made
in Executive’s base salary without the written consent of Executive.

B. Discretionary Bonus. Executive may receive a target of 50 per cent of
Executive’s Annual Base Salary in the sole discretion of the Company based upon
Executive’s performance with respect to annual targets to be established by
Company’s Board of Directors.

C. Equity Award. Pursuant to a mutually agreed upon Equity Award Plan to be
adopted by Company’s Board and approved by Company’s shareholders, Executive
will be provided with a SARs Award of 60,000 SARS (PSIX trading symbol). Strike
price being the stock price on the grant date which will be date of board
approval. Vesting shall be in accordance with the Stock Appreciation Rights
Agreement. The



--------------------------------------------------------------------------------

Equity Award will include such vesting, termination, forfeiture and other terms
as shall be agreed upon by Executive and Company and approved by Company’s Board
and shall vest automatically on a change of control termination without Cause,
upon resignation by Executive for Good Cause, upon the death of Executive or
upon the total disability of the Executive as defined by this Agreement. Change
in Control shall have the same definition as set forth in Paragraph 2.11 of the
2012 Incentive Compensation Plan as Amended July 31, 2013

D. Relocation Expenses. The Company will cover up to $25,000 in relocation
expenses to the Chicagoland area, grossed up to cover all applicable taxes on
such amount, upon submittal of receipts to Company and approval by Company of
such expenses. The Company will further cover the cost of Temporary Housing at a
location of Employees choosing in an amount not to exceed $3,800.00 per month,
grossed up to cover all applicable taxes on such amount, and for a maximum
duration of 9 months from the commencement of work which shall include October
2015 with proration.

E. Non-compete consideration. Upon commencement of work Employee will receive
the sum of $5,000.00 as additional consideration for entering into this
Agreement and being bound by its restrictive covenants. It is understood that
this consideration is in addition to all other consideration contained herein.

F. Reimbursement of Expenses. The Company will reimburse Executive for all
reasonable expenses incurred by Executive while performing Executive’s duties
under this Agreement, subject to the Company’s policies in effect from time to
time and corroborating documentation reasonably satisfactory to the Company.

G. Company supplied Equipment. During the term of this Agreement, Company will
supply Employee with a Company owned laptop/computer and cell phone for
Employee’s use on Company business.

H. Fringe Benefits. Executive shall be eligible to participate in the executive
benefit plans offered by the Company pursuant to the terms of the benefit plan
documents, including health benefits.

I. Vacation. Executive shall be entitled to take vacation as approved by the
CEO.

J. Expense Reimbursements. Company shall reimburse Executive for all reasonable
and necessary expenses incurred by Executive in carrying out Executive’s duties
under this Agreement. Executive shall provide Company a quarterly itemized
account of such expenses.

3. Exclusive Services. Executive agrees he shall devote his entire time, skill,
ability, attention and best efforts to the faithful performance of his position
and may not be employed in or serve in any capacity by any other business except
as approved in advance in writing by the Company’s Chief Executive Officer and
Board of Directors. Subsequent to the second anniversary of execution of this
agreement, the Company



--------------------------------------------------------------------------------

understands and agrees that Executive may serve as a member of a board of
directors with pay for non-competing companies, subject to the approval of the
Board of Directors which shall not be unreasonably denied.

4. Indemnification. The parties incorporate by reference the Indemnification
Agreement dated October     , 2015.

5. Term. Executive will commence employment on October 19, 2015 and serve until
October 18, 2020 (“Initial Term”). Following the Initial Term, this Agreement
will automatically renew for a term of one (1) year unless prior to October 18,
2020 Executive or Company provide ninety (90) days’ prior written notice of
intent not to renew this Agreement. Thereafter, annual renewal or termination of
this Agreement shall be in accord with the terms of the preceding sentence. In
the event that this Agreement is not renewed by the Company or by Executive for
Good Reason, as defined below, Executive shall be entitled to severance benefits
as specified in Paragraph 8 unless non-renewal is for Cause as defined below.

6. Termination. This Agreement may be terminated by any of the following
methods:

A. MUTUAL AGREEMENT. This Agreement and employment may be terminated by written
mutual agreement of the parties.

B. CAUSE. The Company may terminate this Agreement for Cause by providing
written notice of termination to Executive specifying with particularity the
facts and basis for the determination of Cause. Cause for termination shall be
limited to the following:

 

  1. Executive’s habitual intoxication or drug addiction or failure to pass or
take a for cause drug test;

 

  2. Executive’s conviction of a felony;

 

  3. Executive’s willful failure or willful inability to perform Executive’s
duties under this Agreement. To the extent that a willful failure or willful
inability to perform can be cured, Executive shall be given written notice of
the failure or inability to perform and shall be given 30 days to cure the
failure or inability to perform. Should the same willful failure or inability to
perform reoccur, Executive will not be given another opportunity to cure
hereunder, without the express written consent of the Chief Executive Officer;

 

  4. Executive taking any action which in any material way impairs the
reputation, goodwill or business position of Company.



--------------------------------------------------------------------------------

C. TERMINATION BY EXECUTIVE FOR GOOD REASON. Good Reason means, (A) reduction in
base compensation without the consent of Executive; (B) a reduction in overall
compensation, responsibilities, status, title or duties which represents a
material reduction in Executive’s overall compensation, responsibilities,
status, title or duties; or (C) relocation of Executive’s place of employment to
a location away from Wood Dale, Illinois without Executive’s written consent, or
(D) Company is in material violation of the terms of this Agreement or
(E) Company violates Employee’s rights protected under federal, state of local
employment laws, or (F) the Company directs Executive to engage in fraudulent,
deceptive or illegal practices or actions, provided that upon the occurrence of
any of the events described in (A) to (F) above, Executive has provided written
notice to the Company within .ninety (90) days of such event or events that
Executive intends to resign by reason thereof and the Company has not cured such
matter within thirty (30) days following the delivery of such notice and
Executive resigns within thirty (30) days of the Company’s failure to cure such
matter. The tendering of the initial notice of Good Reason, shall not be
considered notice of voluntary resignation.

D. EXECUTIVE’S DEATH. In such event, Executive and his heirs shall not be
entitled to any compensation other than Executive’s owed expense reimbursements
and/or compensation earned and accrued or vested at the time of Executive’s
death, and the monetary obligations of Company to Executive as set forth in this
Agreement shall terminate after a period of thirty (30) days from the date of
death.

E. TOTAL AND PERMANENT DISABILITY. Company shall have the right to terminate
this Agreement, after giving to Executive ten (10) days’ written notice of its
intention to do so, should Executive, because of “total and permanent
disability,” be unable to perform any duties required of Executive under this
Agreement for a period of six (6) consecutive months. The term “total and
permanent disability” shall mean the existence of a permanent mental or physical
disability, determined by a physician in accordance with generally accepted
medical principles, which renders Executive totally unable to perform any
material obligations or terms contained in this Agreement. Executive shall have
the right to obtain a second opinion from a physician. If the second opinion is
in conflict with the opinion of the Company designated physician, then the two
physicians shall agree upon a third physician Board Certified in the condition
experienced by Executive and the decision of this third physician shall be final
and binding on both the Company and the Executive.

F. TERMINATION BY COMPANY WITHOUT CAUSE. The Company shall have the right to
terminate Executive’s employment without cause upon thirty (30) days written
notice. Should the Company decide to remove Executive from his duties during
this thirty (30) day period, Executive shall still be considered an employee and
entitled to all of the benefits of this Agreement.

7. Notice of Termination. Any notice of termination by Company or Executive
shall be communicated in writing to the other party and shall specify the
termination provision that shall apply and provide specific facts to support
such notice.



--------------------------------------------------------------------------------

8. Severance Pay. If Company terminates this Agreement for any reason other than
the written mutual agreement of the parties, Executive’s death, Executive’s
total and permanent disability, or Cause, Company shall pay Executive’s
compensation and benefits being earned at the time of employment termination for
a period of one (1) year. Severance Pay and benefits shall also be paid to
Executive if this Agreement is terminated by Executive for Good Reason. There
shall be no duty to mitigate by seeking new employment

9. Covenant Not to Compete and Not to Solicit. The services to be rendered
pursuant to this Agreement by Executive are special, unique and of extraordinary
character. Executive agrees that without the prior written consent of Company’s
Chief Executive Officer, during the term of this Agreement and for one (1) year
after the termination of this Agreement for any reason, neither Executive nor
any person or entity controlled by Executive will own, manage, operate, control,
be employed or engaged by, lend to, or engage in the following, in any manner,
directly or indirectly, whether or not for compensation, including in the
capacity of a sole proprietor or a shareholder, officer, director, member,
partner, Executive, agent, consultant, contractor of, any person, firm,
corporation or other organization or entity that designs, develops, sells,
distributes, provides or otherwise promotes the design, development, sale,
distribution or provision of products or services in the industrial gas and
alternative fuel engines or power packaging or is in any other way in
competition with Company. The non-compete shall not apply in the case of
Company’s material breach of this Agreement, including but not limited to the
failure of Company to pay severance pay in violation of this Agreement.

Further, during the time period aforesaid, neither Executive nor any person or
entity controlled by Executive will, directly or indirectly, solicit existing or
prospective customers, suppliers, or other business relations of Company or any
of their affiliates, Executives, consultants, or agents for sales of competitive
products or services or for the purpose of terminating, reducing or altering
their business or employment relationships with Company or any of its
affiliates. It is mutually recognized and agreed that the products or services
of Company and its affiliates are to be sold or provided throughout the United
States of America and worldwide and, therefore, the scope and the duration of
this covenant is reasonable in light of the circumstances, and required for the
protection of Company and its business.

10. Trade Secrets and Confidential Information. Executive will not, except in
connection with this Agreement, and solely for the benefit of Company, directly
or indirectly, for his own benefit or the benefit of any third-party, during the
term hereof and at any time subsequent to the termination of the Agreement for
whatever reason, use or disclose to any other person, corporation or other
entity any information of a confidential or proprietary nature belonging to or
provided to Executive by Company or relating to Company’s business. Such
information shall include but not be limited to trade secrets (as defined
below), files, records, data, documents, processes and procedures,
specifications, methods of operation and other business methods, inventions,
techniques and know-how,



--------------------------------------------------------------------------------

formulae, experimental research or developmental work, plans, policies, lists of
prospective, past or current customers or clients, price lists, lists of the
names and addresses of Executives, suppliers or representatives, or other
matters of any kind or description relating to the products, services,
suppliers, matters of any kind or description relating to the products,
services, suppliers, customers, sales or businesses of Company, unless said
information has already become public knowledge, not via Executive, or unless
Executive is compelled to release it by governmental process. For purposes
hereof, a “trade secret” means information that is sufficiently secret to derive
economic value, actual or potential, from not being generally known to other
persons who can obtain economic value from its disclosure or use, and is the
subject of efforts that are reasonable under the circumstances to maintain its
secrecy or confidentiality.

Regardless of the form or medium in which contained or embodied, including
electronic media, all records, files, writings, drawings, inventions,
improvements, techniques, procedures, discovery, documents, equipment and the
like relating to Company’s business that Executive shall prepare, use, conceive,
discover, develop, construct, observe, whether alone or in conjunction with
others, shall at all times be and remain the sole property of Company. Upon
termination of this Agreement for any reason, Executive shall return to the
possession of the Company any items of that nature and any copies thereof that
he may have in his possession.

11. Property of Company. Executive agrees that all confidential information, in
whatever form, shall remain the sole property of Company. Executive agrees to
deliver all Company property to Company upon the termination of this Agreement
for any reason or demand for return of the same by Company.

12. Work Product. If during Executive’s service with Company Executive invents,
designs, or prepares or produces, in whole or in part, any work product derived
from Company’s confidential information or other property, such work product
shall remain the property of Company.

13. Irreparable Harm. Executive agrees that irreparable injury will result to
Company and its related businesses and property in the event of a breach or
threatened breach by Executive of the covenants contained in paragraphs 9, 10,
and 11 of this Agreement. Such injury would be difficult if not impossible to
ascertain. In the event of such a breach, in addition to any remedy at law,
Company will be entitled to seek and obtain temporary, preliminary and permanent
injunctive relief.

14. Governing Law and Jurisdiction. This Agreement shall be interpreted in
accordance with and governed by the laws of the State of Illinois, without
regard to its conflicts of law provisions. It is agreed that both parties
equally participated in drafting this Agreement.

15. Attorney Fees. The Company shall pay to the firm of Van Suilichem &
Associates, PC, the Executive’s legal counsel, up to a maximum of $4,000, for
documented legal fees and expenses incurred by the Executive in connection with
the negotiation of this Agreement. Such reimbursement shall be reported on IRS
Form 1099s issued to his legal counsel.



--------------------------------------------------------------------------------

16. Arbitration. Should the parties have any dispute relating to the terms of
this Agreement, those disputes shall be resolved by final and binding
arbitration in accordance with the Employment Arbitration Rules of the American
Arbitration Association.

17. Amendments. No modification, amendment or waiver of any of the provisions of
this Agreement shall be effective unless in writing and signed by the parties to
this Agreement.

18. Non-Waiver. The Company’s failure to insist upon Executive’s strict
compliance with any provision of this Agreement shall not be deemed a waiver of
such provision or of any other provision in this Agreement.

19. Assignment. This Agreement is for the benefit of and may be enforced by the
Company, its successors and assigns. This Agreement may not be assigned by
Executive to any other person or to any entity without the express written
consent of the Chief Executive Officer of the Company.

20. Notices. All notices to be given under this Agreement shall be in writing
and shall be sent to the following addresses, or to such other addresses as
either party may designate in writing to the other, by registered mail, postage
prepaid.

If to Executive:

Michael P. Lewis

XXX

XXX

If to Company:

Gary Winemaster

201 Mittel Dr.

Wood Dale, IL 60191

21. Survivability. Paragraphs 9 through 13 of this Agreement shall survive, and
be enforceable after, the termination of Executive’s employment with the Company
for any reason.

22. Severability. The provisions of this Agreement shall be severable. The
unenforceability or invalidity of any one or more provisions, clauses, or
sentences hereof shall not render any other provision, clause, or sentence
herein contained unenforceable or invalid. The portion of the Agreement which is
not invalid or unenforceable shall be considered enforceable and binding on the
parties and the invalid or unenforceable provisions, clauses, or sentences shall
be deemed excised, modified, or restricted to the extent necessary to render the
same valid and enforceable, and this Agreement shall be construed as if such
invalid or unenforceable provisions, clauses, or sentence were omitted



--------------------------------------------------------------------------------

23. Counterparts and Signatures. This Agreement may be signed in counterparts,
each of which shall be deemed an original, but all of which, taken together
shall constitute the same instrument. A signature made on a faxed or
electronically mailed copy of the Agreement or a signature transmitted by
facsimile or electronic mail will have the same effect as the original
signature.

24. Headings. The section headings of this Agreement have been inserted for
convenience only and shall not modify or affect the construction or
interpretation of any provision of this Agreement.

25. Entire Agreement. This instrument contains the entire agreement of the
parties. It supersedes any and all other agreements or understandings either
oral or written between the parties, with respect to the subject matter hereof.
It may not be changed or contradicted in any respect except in a subsequent
written agreement signed by the Executive and Company’s Chief Executive Officer.

 

POWER SOLUTIONS INTERNATIONAL, INC.     Michael P. Lewis

/s/ Gary S. Winemaster

   

/s/ Michael P. Lewis

By:   Gary Winemaster             Date:  

October 2, 2015

Its:   Chief Executive Officer       Date:  

October 2, 2015

     